DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima (US 2014/0037343).
Regarding claim 1, Nakashima teaches an image forming apparatus comprising: an image carrier 30 (Fig. 1); an image forming unit 22 configured to form a test image group for obtaining an amount of color misregistration on the image carrier 30, using toners of a plurality of colors that are different from each other [0054]; a detection unit 6 configured to detect the test image group carried by the image carrier 30 [0054]; wherein the test image group includes a first test image, a second test image, a third test image, a fourth test image, and a fifth test image that are formed at different positions in order in a moving direction of the image carrier (Fig. 6A is one set of a pattern that is repeated 8 times [0079]), each of the first test image to the fifth test image includes two line segments formed at different positions in a width direction perpendicular to the moving direction (Fig. 6A), the first test image has one line segment formed of toner of a first color Yn and another line segment formed of toner of the first color Yn, (each repetition of the pattern of Fig. 6A is a test image) the second test image has one line segment formed of toner of the first color Yn and another line segment formed of toner of a second color Mn or has one segment formed of toner of the second color Mn or another segment formed of toner of the first color Yn, the third test image has one line segment formed of toner of the second color Mn and another line segment formed of toner of the second color Mn, the fourth test image has one line segment formed of toner of the second color Mn and another line segment formed of toner of a third color Cn or has one segment formed of toner of the third color Cn or another segment formed of toner of the second color Mn, and the fifth test image has one line segment formed of toner of the third color Cn and another line segment formed of toner of the third color Cn. As each set pattern includes lines segments of Yn, Mn, Cn, and Kn, it is clear that each has the combination required above.
Regarding claim 2, Nakashima teaches he image forming apparatus according to claim 1, further comprising: a processor configured to acquire an amount of color misregistration based on a detection result of the detection unit and correct color misregistration of a toner image based on the amount of color misregistration, wherein the detection unit detects, for each of the first test image to the fifth test image, a position at which the one line segment is formed and a position at which the other line segment is formed, and the processor obtains an amount of color misregistration for the first color and the second color based on detection results of the first test image, the second test image, and the third test image and obtains an amount of color misregistration for the second color and the third color based on detection results of the third test image, the fourth test image, and the fifth test image. Nakashima performs misregistration for all the colors in each set of the pattern in Fig. 6A and makes average calculations based on the misregistration values for all 32 marks while classifying them into their respective colors [0091].
Regarding claim 3, Nakashima  teaches the image forming apparatus according to claim 1, wherein for each of the first test image to the fifth test image, the one line segment and the other line segment are linearly symmetrical with respect to the moving direction (Fig. 6A).
Regarding claim 5, Nakashima teaches the image forming apparatus according to claim 1, wherein the detection unit includes: a light emitting unit 61 configured to emit light toward the image carrier [0061], a first light receiving unit 62 provided so as to receive light emitted from the light emitting unit 61 and specularly reflected off of the one line segment [0061], and a second light receiving unit provided so as to receive light emitted from the light emitting unit and diffusely reflected off of the other line segment. Nakashima teaches a left and right detection unit, 6L and 6R [0062]. 
Regarding claim 6, Nakashima teaches the image forming apparatus according to claim 5, wherein the test image group further includes a sixth test image formed subsequent to the fifth test image in the moving direction and a seventh test image formed subsequent to the sixth test image, each of the sixth test image and the seventh test image includes two line segments formed at different positions in the width direction perpendicular to the moving direction (Fig. 6A), the sixth test image has one line segment formed of toner of the third color Cn and the other line segment formed of toner of a fourth color Kn or has one segment formed of toner of the fourth color Kn or the other segment formed of toner of the third color Cn, and the seventh test image has one line segment formed of toner of the fourth color Kn and the other line segment formed of toner of the fourth color Kn. Each set has Yn, Mn, Cn, and Kn (Fig. 6A).
Regarding claim 9. Nakashima teaches the image forming apparatus according to claim 1, wherein the detection unit 6 includes: a first sensor 6L configured to detect the test image group formed in one end region in the width direction of the image carrier 30 (Fig. 6A), and a second sensor 6R configured to detect the test image group formed in another end region in the width direction of the image carrier 30 (Fig. 6A).
Regarding claim 10, Nakashima teaches the image forming apparatus according to claim 2, wherein the processor reduces the color misregistration by correcting an output start timing of a laser beam in an optical scanning apparatus provided in the image forming unit, a frequency of an image clock that affects an exposure time per pixel, or a tilt of a toner image to be formed on the image carrier [0070].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (US 2014/0037343) in view of Kerxhalli et al. (US 6,300,968).
Regarding claim 4, Nakashima teaches the image forming apparatus according to claim 3, wherein for each of the first test image to the fifth test image, the one line segment and the other line segment are arranged in various shapes, such as Z-shaped (Fig. 21), but remains silent as to arranging them in a V-shape.
Kerxhalli et al. teaches the use of V-shaped registration marks in place of Z-shaped registration marks (col. 8 lines 25-29, Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the Z-shaped registration marks of Nakashima with the V-shaped registration marks of Nakashima as they are well known equivalents in the art of electrophotography for misregistration marks.
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.V.D/Examiner, Art Unit 2852                                                                                                                                                                                                        
/ROY Y YI/Primary Examiner, Art Unit 2852